DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 	
Applicants’ Amendments
1)	Acknowledgment is made of Applicants’ amendments filed 12/23/21 and 09/22/21 in response to the non-final Office Action mailed 03/22/21.  
Status of Claims
2) 	Claims 2, 3, 5, 6, 73, 74, and 94 have been canceled via the amendment filed 12/23/21.
	Claim 11 has been amended via the amendment filed 12/23/21.
New claims 98-103 have been added via the amendment filed 12/23/21.
Claims 1, 11, 17, 27, 30, 36, 49, 55, 65, 80, 82, 90, 96 and 98-103 are pending.
	Claims 11, 17, 27 and 98-103 are under examination.  
Information Disclosure Statement
3)	Acknowledgment is made of Applicants’ information disclosure statement filed 09/22/21. The information referred to therein has been considered and a signed copy of the same is attached to this Office Action.  
Prior Citation of Title 35 Sections
4)	The text of those sections of Title 35 U.S. Code not included in this action can be found in a prior Office Action.  					
Prior Citation of References
5)	The references cited or used as prior art in support of one or more rejections in the instant Office Action and not included on an attached form PTO-892 or form PTO-1449 have been previously cited and made of record.
Objection(s) Withdrawn
6)	The objection to the specification made in paragraph 7 of the Office Action mailed 03/22/21 is withdrawn in light of Applicants’ amendments to the specification.
7)	The objection to claim 11 made in paragraph 12 of the Office Action mailed 03/22/21 is withdrawn in light of Applicants’ amendments to the claim.
Rejection(s) Withdrawn
8)	The rejection of claims 11, 17 and 27 made in paragraph 9 of the Office Action mailed 03/22/21 under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing inadequate written description is withdrawn in light of Applicants’ claim amendments. A 
	Applicants cite MPEP § 2163 and case law and assert that the written description requirement is satisfied if the invention is described in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Applicants state that factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. MPEP § 2163. Applicants submit that each of the elements of the claimed method as well as the method as a whole are described in a manner consistent with the disclosure needed for the understanding of a person of ordinary skill in the art. Applicants point to pages 23-28 of the as-filed specification and state that CBMs or CBDs are described in the specification and are known in the art with sequences being publicly available. Applicants contend that a number of engineered rsSso7d antigen-binding protein variants are described at pages 28-32 of the specification and the working examples. Applicants submit that development and selection of rcSso7d antigen-binding proteins are described on pages 38-40 of the as-filed application and in the working examples. Applicants state that the working examples of the specification demonstrate the enhanced capture efficiency of the rcSso7d-CBD fusion protein using different engineered rcSso7d antigen-binding protein variants and the working examples demonstrate that the claimed methods are generalizable across different antigens. Applicants opine that based on the teachings of the specification and the knowledge in the art, the skilled artisan would have concluded that the Applicants had possession of the claimed methods.
Rejection(s) under 35 U.S.C § 112(a) or (Pre-AIA ), First Paragraph
9)	The following is a quotation of 35 U.S.C § 112(a): 
(a) IN GENERAL - The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out the invention.
 
10)	Claims 11, 17, 27 and new claims 98-103 are rejected under 35 U.S.C § 112(a) or 35 U.S.C § 112 (pre-AIA ), first paragraph, as containing subject matter which was not described in 
	The purpose of the written description requirement is “to ensure that the inventor had possession, as of the filing date of the application relied on, of the specific subject matter later claimed by him.” In re Edwards, 568 F.2d 1349, 1351-52, 196 USPQ 465, 467 (CCPA 1978).  
Claim 11, as amended, is representative of the claimed invention and it is drawn to a method for detecting an antigen of interest comprising contacting a bifunctional fusion protein comprising a cellulose binding domain (CBD) and an engineered reduced-charge Sso7d (rcSso7d) antigen-binding protein with a cellulose-containing substrate for a time sufficient for the bifunctional fusion protein to bind the cellulose-containing substrate, contacting the bifunctional fusion protein bound to the cellulose-containing substrate with a sample comprising an antigen of interest, and detecting the antigen of interest bound by the engineered rcSso7d antigen-binding protein. 
	The analysis of whether the as-filed specification complies with the written description requirements calls for the Office to compare the scope of the claims with the scope of the description to determine whether Applicants have demonstrated possession of the claimed invention at the time of the invention.  Such an analysis of the breadth of the claims indicates the following. The open claim language ‘comprising’ in claim 11 permits the bifunctional fusion protein to have any number of amino acids or sequences between the CBD and the rcSso7d and also on one or both sides thereof. Neither the recited bifunctional fusion protein, nor its cellulose binding domain (CBD) and reduced charge rcSso7d components comprised therein are identified in the amended claim 11 by a specific structure or SEQ ID number. Each represents a huge genus of unlimited structure, source, and size/length, including fragments and variants of highly variable structure. For example, the bifunctional fusion protein used in the claimed method is not limited to the rcSs07d.SA-CBD species of SEQ ID NO: 14. Likewise, the reduced charge rcSso7d is not limited to unmodified SEQ ID NO: 3 or to the structurally similar sequences depicted in Table 1. Instead, each includes variant species of unlimited variable structure having mutations, amino acid substitutions, insertions, deletions and/or other types of modifications therein, truncated protein species or fragment (oligomer) species etc. As set forth previously, the as-filed specification expressly identifies the reduced-charge Sso7d genus as encompassing variant species that are at least or about 50%, 60%, 70%, 80% etc identical variants (i.e., about or up to 50%, 40%, 30%, 20% etc non-identical variant species) and fragment species that are as short as about 5 amino acids in length. See about 5 amino acids in length. See for example, pages 26-27 of the substitute specification filed 09/22/21. The ‘cellulose-containing substrate’ genus is not limited to the nitrocellulose paper or chromatography paper species, but encompasses all types of modified and unmodified cellulose-containing substrate species. Said structurally divergent species of the CBD genus are required to bind a cellulose-containing substrate and said structurally divergent species of the reduced charge rcSso7d genus are required to have the characteristic of reduced charge and the capacity to bind and detect any antigen of interest including any generic tuberculosis antigen and Rv1656 of no specified source or structure. Applicants state that the use in the claimed method of the above-identified bifunctional fusion protein, i.e., the genus encompassing various structurally divergent engineered rcSso7d antigen-binding protein variant species, leads to enhanced capture of a target molecule or antigen of interest, i.e., enhanced capture efficiency. See page 8 of Applicants’ amendment and Remarks filed 09/22/21. The variant and fragment members of the bifunctional fusion protein genus, whether or not in solution, are required to detect any antigen of interest as such, or when in molar excess of the antigen of interest (new claim 99), or when in at least 10-fold molar excess of the antigen of interest (new claim 100). The as-filed specification further intends in vitro diagnostic functions for diagnosing infections or diseases including active and latent tuberculosis infections. However, at the time of invention, Applicants were not in possession of the highly variable bifunctional fusion protein genus with its variant structure correlated with the requisite functions including antigen-detecting diagnostic functions and enhanced capture efficiency.  Applicants were not in possession of the full scope of the invention as claimed.   
	In the instant case, encompassed within the broad scope of the claims and within the broadest reasonable interpretation (BRI) of a bifunctional fusion protein, an engineered reduced charge rcSso7d antigen-binding protein, and cellulose-binding domain (CBD) are a large number and variety of limitless modified reduced charge rcSso7d antigen-binding proteins and CBD and structural variants and fragments thereof. 	Sufficient description to show possession of a genus may be achieved by means of disclosure of a representative number and variety of the engineered reduced charge rcSso7d variant and fragment species of variable structure and the encompassed CBD variant and fragment species of divergent structure falling within the scope of the broad variant and fragment genus, each defined by a specific structure or amino acid sequence identification number, or by recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. The structures of said variant and fragment species must be correlated with the requisite and the intended functions. Possession may not be shown by merely describing how to obtain members of the claimed genus or how to identify their common structural features. 35 U.S.C § 112(a) requires a written description of the claimed invention that allows a person of skill in the art to recognize that the inventor invented what is claimed. Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010). "One shows that one is in possession of the invention by describing the invention, with all its claimed limitations." Ariad Pharms. v. Eli Lilly, 598 F.3d 1336, 1350 (Fed. Cir. 2010) (When a genus of a biomolecule is claimed in a patent, adequate written description of representative species of the biomolecules themselves is required in the specification.)  Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (internal citation omitted). In University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997), the court held that, when a genus of peptides is claimed, the written description must sufficiently define the genus to allow one skilled in the art to "visualize or recognize the identity of the members of the genus," for example, by describing a representative number of species or a description of "structural features commonly possessed by members of the genus that distinguish them from others." University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997). An adequate written description must contain enough information about the actual make-up of the claimed products - "a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials," which may be present in "functional" terminology when the art has established a correlation between structure and function." Ariad, 598 F.3d at 1350." The 'written description' requirement implements the principle that a patent must describe the technology that is sought to be patented; the requirement serves both to satisfy the inventor's obligation to disclose the technologic knowledge upon which the patent is based, and to demonstrate that the patentee was in possession of the invention that is claimed." Capon v. Eshhar, 418 F.3d 1349, 1357 (Fed. Cir. 2005):
	The descriptive text needed to meet these requirements varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence. The law must be applied to each invention that enters the patent process, for each patented advance is 

Capon, 418 F.3d at 1357. 
A review of the as-filed specification for adequate written description indicates the following. The specification discloses the reduced charge rcSso7d.SA-CBD bifunctional fusion protein species, i.e., the one comprising rcSso7d antigen binding protein variant that binds to streptavidin SA, as having the structure of SEQ ID NO: 14. See page 30. Table 1 depicts engineered reduced charge rcSso7d variants of specific and similar structure, i.e., SEQ ID NOs: 17-25 that bind to streptavidin. These rcSso7d.Rv1656-CBD bifunctional fusion protein species of a defined structure and length bound to a cellulose-containing substrate such as a chromatography paper, which can be contacted with a biological sample such as urine from a subject having or suspected of having tuberculosis. See page 33 of the substitute specification filed 09/22/21. See also Figure 4B. However, the structurally similar sequences depicted in Table 1 do not fully reflect the encompassed wide variability of the entire broadly recited reduced charge rcSso7d genus and are not representative of said huge genus of enormous scope encompassing structurally widely variant species and fragment species. The precise structure of a representative number and variety of bifunctional fusion protein species comprising about five amino acid-long CBD fragment species or 50%, 60% etc non-identical CBD variant species and of a representative number and variety of reduced charge rcSso7d variant species of any length and structure including variant species that are truncated or variant species that are modified via mutations, amino acid substitutions, insertions, and/or deletions etc have not been correlated with the requisite immunospecific binding, reduced charge, antigen detecting and diagnostic functions and the Applicant-stated enhanced capture efficiency. This is important because the Guidelines for Examination of Patent Applications under the 35 U.S.C § 112, first paragraph (pre-AIA ), Written Description Requirement (66 FR 1099-1111, January 5,2001) state: ‘[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus’ (at 1106). A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus as in the instant case, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (Claims directed to a functionally defined genus of antibodies were not supported by a disclosure that “only describe[d] one type of structurally similar antibodies” that “are not representative of the Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and … cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”). Abbvie Deutschland GmbH & Co. v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ 2d 1780, 1790, 2014 BL 183329, 12 (Fed. Cir. 2014). From Applicants’ specification, a skilled artisan cannot immediately envision or recognize at least a substantial number and variety of members of the broadly claimed genus of bifunctional fusion proteins that have the requisite function(s). A convincing structure-function relationship must exist, but is lacking. In the instant case, at the time of the invention, the effect of so many possible amino acid substitutions, insertions, deletions and combinations of substitutions and deletions on preservation of the immunospecific binding function, the reduced charge, the antigen detecting and diagnostic functions and the Applicant-stated enhanced capture efficiency was not predictable.  Applicants have not described the claimed genus of highly structurally variable bifunctional fusion protein species, correlated with the requisite functions such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the broadly claimed variant genus and the full scope of claimed invention at the time the application was filed.
The written description inquiry is case and context-specific. It “depend[s] on the nature of the claimed invention and the knowledge of one skilled in the art at the time an invention is made and a patent application is filed.” Ariad, 560 at 1372. A number of factors guide the inquiry, including “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, and the predictability of the aspect at issue.” Ariad, 560 at 1372.  [Emphasis added]. According to MPEP 2163 [Emphasis added]:
The description needed to satisfy the requirements of (pre-AIA ) 35 U.S.C § 112 “varies with the nature and scope of the invention at issue, and with the scientific and technologic knowledge already in existence.” Capon v. Eshhar, 418 F.3d at 1357, 76 USPQ2d at 1084. Patents and printed publications in the art should be relied upon to determine whether an art is mature and what the level of knowledge and skill is in the art.

The Written Description Guidelines state [Emphasis added]: 
There is an inverse correlation between the level of predictability in the art and the amount of disclosure necessary to satisfy the written description requirement.  For example, if there is a well-established correlation between the structure and function in the art, one skilled in the art will be able to reasonably predict the complete structure of the claimed invention from its function.

maturity and predictability of the technology area. Inventions in “unpredictable” arts are subject to greater scrutiny under the written description requirement, and require a greater showing of possession than more predictable arts. In the instant case, with the structure being unspecified or unidentified in the claims, the CBD genus and the reduced charge rcSso7d genus encompass numerous variant and fragment species of limitless structure with no predictability of retaining the requisite functions. Diagnostic and antigen detection applications minimally require immunospecific binding of the recited CBD species, the reduced charge rcSso7d species and their structurally variant and fragment species.  Whether or not and to what extent the native CBD and the native Sso7d can tolerate variations, mutations and modifications such as insertions, substitutions, deletions and/or other modifications therein and still maintain the requisite functions such as reduced charge, binding specificity and/or enhanced capture efficiency is not predictable. The effect of so many possible amino acid substitutions, insertions, deletions and combinations of substitutions and deletions on preservation of the immunospecific binding function, the reduced charge, the antigen detecting and diagnostic functions and the Applicant-stated enhanced capture efficiency was not predictable at the time of the invention.  A convincing structure-function correlation must exist between the structure of said species and the immunospecific binding function, the enhanced capture efficiency, and the antigen-detection and diagnostic functions. This is important because it has long been recognized that even a very conservative amino acid substitution in a protein may abolish its specific binding function. For example, see the last sentence of the paragraph bridging the two columns of page 23650 of Hirabayashi et al. J. Biol. Chem. 266: 23648-23653, 1991. From Applicants’ specification, a skilled artisan cannot immediately envision or recognize at least a substantial number and variety of members of the broadly claimed genus of bifunctional fusion proteins that have the requisite function(s)correlated thereto. In the instant case, with the art being unpredictable, the specific description or guidance, not general description or guidance is needed. A mere idea or unsubstantiated function is insufficient for written description. Applicants have not described the claimed genus of highly structurally variable bifunctional fusion protein species, correlated with the requisite functions such that the specification might reasonably convey to the skilled artisan that Applicants had possession of the broadly claimed variant genus and the full scope of claimed invention at the time the application was filed.
	Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 1563 (Fed. Cir. 1991) states “we hereby reaffirm, that 35 U.S.C § 112 (pre-AIA ), first paragraph, requires a ‘written description of the separate and distinct from the enablement requirement”. In re Ruschig, 379 F.2d 990 (CCPA 1967) states that written description is one of three distinct requirements under 35 U.S.C § 112 (pre-AIA ), first paragraph. MPEP § 2163.02 states: ‘an objective standard for determining compliance with the written description requirement is, does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed’.  The courts have decided that the purpose of the ‘written description’ requirement is broader than to merely explain how to ‘make and use’; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed. See Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Federal Circuit, 1991). Applicants should note that written description requires more than a mere statement that something is part of the invention and a reference to a potential method for isolating it. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Characterization of a representative number of the species as claimed with their precise structure correlated with the requisite or intended functions is required. As set forth supra, encompassed within the scope of the huge genus are numerous structural variants and fragments. The as-filed specification does not describe sufficient members of the claimed broad genus by complete structure along with correlation to the requisite functions. One of skill in the art would not reasonably conclude that the instant disclosure provides a representative number of species to describe the entire genus. The as-filed specification does not contain a written description sufficient to show that he or she had possession of the full scope of the claimed invention at the time the application was filed.   
	The essence of the written description requirement is that a patent applicant, as part of the bargain with the public, must describe his or her invention so that the public will know what it is and that he or she has truly made the claimed invention. See Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., 535 U.S. 722, 736 (2002) (“The requirements must be satisfied before issuance of the patent, for exclusive patent rights are given in exchange for disclosing the invention to the public. What is claimed by the patent application must be the same as what is disclosed in the specification …..” (internal citations omitted)); O’Reilly v. Morse, 56 U.S. 62, 120–21 (1853) (“The evil is the same if he claims more than he has invented, although no other person has invented it before him. He prevents others from attempting to improve upon the manner and process which he has described in his specification and may deter the public from using it.”).  We have explained that “requiring a written description of the invention plays a vital role in curtailing claims . . . that have not been invented, and thus cannot be described.” Ariad, Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) … “For generic claims, we have set forth a number of factors for evaluating the adequacy of the disclosure, including ‘the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.’” Id. (quoting Capon v. Eshhar, 418 F.3d 1349, 1359 (Fed. Cir. 2005)). When a patent claims a genus using functional language to define a desired result, “the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.” Id. at 1349.  The written description for the claimed genus may be satisfied through sufficient description not of every species, but a representative number and variety of species.  Species must be adequately described and must fairly represent the wide variation within the entire genus.  In the instant application, clearly, the specification does not describe the claimed embodiments in sufficient detail to convey to a person skilled in the art that Applicants were in possession of the variant genus and the full scope of the claimed invention at the time of filing.  
Rejection(s) Maintained
11)	The rejection of claim 11 made in paragraphs 11(a) and 11(b) of the Office Action mailed 03/22/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is maintained for the reasons set forth therein and herein below.
	Applicants refer to the specification on page 28 and state that the Sso7d protein is highly positively charged and one of skill in the art would have recognized that a reduced-charge Sso7d protein refers to a variant that has reduced charge relative to wild-type Sso7d. Applicants further refer to the specification at lines 9-18 of page 27 and state that charge-neutralized variants of Sso7d were known at the time of filing of the instant application and as such the skilled artisan can clearly envision the metes and bounds of the claims.
	Applicants’ arguments have been carefully considered, but are not persuasive. 
	Claim 11 does not recite charge-neutralized variants of Sso7d. The ambiguity and indefiniteness of claim 11 is pertinent to the recited ‘reduced-charge Sso7d’. Said ‘reduced-charge Sso7d’ is engineered. It is not clear what precise structure, size and/or length is represented by this designation. It is not clear whether or not this engineered ‘reduced-charge Sso7d’ represents a protein or peptide genus, or a mutated protein or peptide of any generic or variable structure, each of reduced charge?  The term ‘reduced’ is a relative term which renders 
12)	The rejection of claims 11, 17 and 27 made in paragraph 11 of the Office Action mailed 03/22/21 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite is maintained for the reason set forth therein.   
Rejection(s) under 35 U.S.C § 112(b) or (Pre-AIA ) Second Paragraph
13)	The following is a quotation of 35 U.S.C § 112(b): 
(B)  CONCLUSION --The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

The following is a quotation of 35 U.S.C § 112 (pre-AIA ), second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

14)	Claim 101 is rejected under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph, as being indefinite, for failing to particularly point out and distinctly claim the subject matter which inventor or a joint inventor, or for the pre-AIA  the Applicant regards as the invention.   
Claims 101 is ambiguous and indefinite in the use of the abbreviated language or designation ‘Rv1656’.  It is unclear what does this structureless and sourceless ‘Rv1656’ encompass or stand for. Is this a polypeptide of any generic structure, source, size or length? Does it encompass modified polypeptides of limitless structure and source, polypeptide variants or structurally divergent homologues? The claim fails to distinctly claim the subject matter by providing a specific structure allowing one to identify precisely that which is being claimed. One of ordinary skill in the art cannot understand in an unambiguous way the scope of the claim. Note that each claim must be definite and complete in and of itself. 
Conclusion
15)	No claims are allowed.
16) 	Applicants’ amendment necessitated the new ground(s) of rejection presented in this
Office action. THIS ACTION IS MADE FINAL. Applicants are reminded of the extension of

	A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO
MONTHS of the mailing date of this final action and the advisory action is not mailed until after
the end of the THREE-MONTH shortened statutory period, then the shortened statutory period
will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R
1.136(a) will be calculated from the mailing date of the advisory action. In no event, however,
will the statutory period for reply expire later than SIX MONTHS from the mailing date of this
final action.
Correspondence
17)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission. Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
18)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on flexible work schedule, however she can normally be reached on Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST). If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
19)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov.  
	




	

	Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


February, 2022